Exhibit 10.1

      CREDIT SUISSE SECURITIES (USA) LLC   WACHOVIA CAPITAL MARKETS, LLC Eleven
Madison Avenue   One Wachovia Center New York, NY 10010   301 South College
Street     Charlotte, NC 28288       CREDIT SUISSE   WACHOVIA BANK, NATIONAL
ASSOCIATION Eleven Madison Avenue   One Wachovia Center New York, NY 10010   301
South College Street     Charlotte, NC 28288

CONFIDENTIAL
November 23, 2008
King Pharmaceuticals, Inc.
501 Fifth Street
Bristol, Tennessee 37620
Attention: Joe Squicciarino
PROJECT ALBERT
$775,000,000 Senior Secured Credit Facilities
Amended and Restated Commitment Letter
Ladies and Gentlemen:
     This Amended and Restated Commitment Letter amends and restates the
commitment letter among the parties hereto dated September 11, 2008 (the
“Original Commitment Letter”) with respect to the subject matter hereof, and
supersedes and replaces the Original Commitment Letter in all respects.
     You have advised Credit Suisse (“CS”), Credit Suisse Securities (USA) LLC
(“CS Securities” and, together with CS and their respective affiliates, “Credit
Suisse”), Wachovia Bank, National Association (“Wachovia Bank”) and Wachovia
Capital Markets, LLC (“Wachovia Securities” and, together with Wachovia Bank and
their respective affiliates, “Wachovia”, and together with Credit Suisse, the
“Commitment Parties”, “we” or “us”) that you intend to acquire (the
“Acquisition”) all the equity interests of a company previously identified to us
as “Albert” (the “Company”), and to consummate the other Transactions (such term
and each other capitalized term used but not defined herein having the meaning
assigned to such term in the Summary of Principal Terms and Conditions attached
hereto as Exhibit A (the “Term Sheet”)).
     You have further advised us that, in connection therewith, the Borrower
will obtain the senior secured credit facilities (the “Senior Facilities”)
described in the Term Sheet, in an aggregate principal amount of up to
$775,000,000.
Commitment Letter

1



--------------------------------------------------------------------------------



 



1. Commitments.
     In connection with the foregoing, each of Credit Suisse and Wachovia is
pleased to advise you of its several, but not joint, commitment to each provide
50% of the principal amount of the Senior Facilities, upon the terms and subject
to the conditions set forth in this commitment letter (including the Term Sheet
and other attachments hereto, this “Commitment Letter”) and in Exhibits A and B
hereto.
2. Titles and Roles.
     You hereby appoint (a) each of CS Securities and Wachovia Securities to
act, and each of CS Securities and Wachovia Securities hereby agrees to act, as
joint bookrunners and joint arrangers for the Senior Facilities (collectively,
the “Joint Arrangers”), (b) Wachovia Securities to act, and Wachovia Securities
hereby agrees to act, as Syndication Agent and (c) CS to act, and CS hereby
agrees to act, as sole administrative agent and sole collateral agent for the
Senior Facilities, in each case upon the terms and subject to the conditions set
forth or referred to in this Commitment Letter. Each of CS Securities, CS and
Wachovia Securities, in such capacities, will perform the duties and exercise
the authority customarily performed and exercised by it in such roles. You agree
that Credit Suisse will have “left” placement in any and all marketing materials
or other documentation used in connection with the Senior Facilities. You
further agree that no other titles will be awarded and no compensation (other
than that expressly contemplated by this Commitment Letter and the Fee Letter
referred to below) will be paid in connection with the Senior Facilities unless
you and we shall so agree.
3. Syndication.
     We reserve the right, prior to and/or after the execution of definitive
documentation for the Senior Facilities, to syndicate all or a portion of our
commitments with respect to the Senior Facilities to a group of banks, financial
institutions and other institutional lenders (together with the Commitment
Parties, the “Lenders”) identified by us and reasonably acceptable to you, and
you agree to provide us through at least December 12, 2008 to syndicate the
Senior Facilities. We have commenced syndication efforts and you agree to
continue to actively assist us in completing a satisfactory syndication. Such
assistance shall include (a) your using commercially reasonable efforts to
ensure that any syndication efforts benefit materially from your existing
lending and investment banking relationships, (b) direct contact between senior
management, representatives and advisors of you and the proposed Lenders,
(c) assistance by you in the preparation of a Confidential Information
Memorandum for the Senior Facilities and other marketing materials to be used in
connection with the syndication, (d) your providing or causing to be provided a
detailed business plan or projections of the Borrower and its subsidiaries for
the years 2008 through 2014 (if the Closing Date occurs in 2008) or 2015 (if the
Closing Date occurs in 2009) and for the eight quarters beginning with the third
quarter of 2008, in each case, to the extent delivered after the date hereof, in
form and substance the same in all material respects as previously delivered and
otherwise reasonably satisfactory to us (we confirm that you have delivered such
business plan prior to the date hereof and such business plan was in form and
substance reasonably satisfactory to us), (e) your using commercially reasonable
efforts to obtain, promptly following the execution hereof, a public corporate
credit rating from Standard & Poor’s Ratings Service (“S&P”) and a public
corporate family rating from Moody’s Investors Service, Inc. (“Moody’s”), in
each case with respect to the Borrower and giving effect to the Transactions,
and ratings for the Senior Facilities from each of S&P and Moody’s, and (f) the
hosting, with the Joint Arrangers, of one or more meetings of prospective
Lenders. You further agree that, if Merger Sub, you and the Company enter into
an agreement and plan of merger in connection with
Commitment Letter

2



--------------------------------------------------------------------------------



 



the Acquisition (a “Merger Agreement”) prior to the consummation of a Tender
Offer or if the Board of Directors of the Company recommends the Tender Offer to
its shareholders (each, a “Negotiated Transaction”), you will thereafter use
your commercially reasonable efforts to cause the Company, its senior
management, representatives and advisors to assist in the foregoing matters.
     You agree, at the request of the Joint Arrangers, to assist in the
preparation of a version of the Confidential Information Memorandum and other
marketing materials and presentations to be used in connection with the
syndication of the Senior Facilities, consisting exclusively of information and
documentation that is either (i) publicly available or (ii) not material with
respect to the Borrower or the Company or their respective subsidiaries or any
of their respective securities for purposes of foreign, United States Federal
and state securities laws (all such information and documentation being “Public
Lender Information”). Any information and documentation that is not Public
Lender Information is referred to herein as “Private Lender Information”. You
further agree that each document to be disseminated by the Joint Arrangers to
any Lender in connection with the Senior Facilities will, at the request of any
Joint Arranger, be identified by you as either (i) containing Private Lender
Information or (ii) containing solely Public Lender Information. You acknowledge
that the following documents contain solely Public Lender Information (unless
you notify us promptly (after you have had an opportunity to review the same)
that any such document contains Private Lender Information): (a) drafts and
final definitive documentation with respect to the Senior Facilities;
(b) administrative materials prepared by the Joint Arrangers for prospective
Lenders (such as a lender meeting invitation, bank allocation, if any, and
funding and closing memoranda); and (c) notification of changes in the terms of
the Senior Facilities.
     The Joint Arrangers will manage all aspects of any syndication in
consultation with you, including decisions as to the selection of institutions
to be approached and when they will be approached, when their commitments will
be accepted, which institutions will participate, the allocation of the
commitments among the Lenders, any naming rights and the amount and distribution
of fees among the Lenders. To assist the Joint Arrangers in their syndication
efforts, you agree promptly to prepare and provide (and, in the case of a
Negotiated Transaction, to use commercially reasonable efforts to cause the
Company to provide) to the Joint Arrangers all information with respect to the
Borrower and the Company and their respective subsidiaries, the Transactions and
the other transactions contemplated hereby, including all financial information
and projections (the “Projections”), as the Joint Arrangers may reasonably
request.
4. Information.
     You hereby represent and covenant (and it shall be a condition to our
commitments hereunder, and our agreements to perform the services described
herein) that (a) all information other than the Projections (the “Information”)
that has been or will be made available to the Joint Arrangers by or on behalf
of you or any of your representatives is or will be, when furnished and taken as
a whole, complete and correct in all material respects and does not or will not,
when furnished and taken as a whole, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made and (b) the Projections that have been or will be
made available to the Joint Arrangers by or on behalf of you or any of your
representatives have been or will be prepared in good faith based upon
accounting principles consistent with the historical audited financial
statements of the Borrower and the Company and upon assumptions that are
reasonable at the time made and at the time the related Projections are made
available to the Joint Arrangers (it being understood that such Projections
Commitment Letter

3



--------------------------------------------------------------------------------



 



are not a guaranty of future performance and that actual results during the
period covered by such Projections may materially differ from the projected
results therein). You agree that if at any time prior to the closing of the
Senior Facilities any of the representations in the preceding sentence would be
incorrect if the Information and Projections were being furnished, and such
representations were being made, at such time, then you will promptly supplement
the Information and the Projections so that such representations will be correct
under those circumstances. In arranging and syndicating the Senior Facilities,
we will be entitled to use and rely primarily on the Information and the
Projections without responsibility for independent verification thereof.
5. Fees.
     As consideration for our commitments hereunder, and our agreements to
perform the services described herein, you agree to pay to us the fees set forth
in this Commitment Letter and in the amended and restated fee letter dated the
date hereof and delivered herewith with respect to the Senior Facilities (the
“Fee Letter”).
6. Conditions Precedent.
     Our commitments hereunder, and our agreements to perform the services
described herein, are subject to (a) our not having discovered or otherwise
having become aware of any information not previously disclosed to us (including
without limitation by way of any public filings by the Borrower or the Company
with the Securities and Exchange Commission prior to the date hereof) that is
inconsistent in a material and adverse manner with our understanding, based on
the information provided to us prior to the date hereof, of (i) the business,
assets, liabilities, operations, condition (financial or otherwise), operating
results, Projections or prospects of the Company and its subsidiaries or the
Borrower and its subsidiaries, in each case, taken as a whole, or (ii) the
Transactions, (b) there not having occurred any event, change or condition since
December 31, 2007 (the date of the most recent audited financial statements of
the Company delivered to the Joint Arrangers as of the date hereof) that,
individually or in the aggregate, has had, or could reasonably be expected to
have, a material adverse effect on the business, assets, liabilities,
operations, condition (financial or otherwise), operating results, Projections
or prospects of the Company and its subsidiaries, taken as a whole, (c) there
not having occurred any event, change or condition since December 31, 2007 (the
date of the most recent audited financial statements of the Borrower delivered
to the Joint Arrangers as of the date hereof) that, individually or in the
aggregate, has had, or could reasonably be expected to have, a material adverse
effect on the business, assets, liabilities, operations, condition (financial or
otherwise), operating results, Projections or prospects of the Borrower and its
subsidiaries, taken as a whole, (d) our satisfaction that, prior to and during
the syndication of the Senior Facilities, there shall be no other issues of debt
securities or commercial bank or other credit facilities of the Borrower or its
subsidiaries, or, in the event of a Negotiated Transaction, the Company or its
subsidiaries, being announced, offered, placed or arranged (other than
indebtedness secured only by auction rate securities and that otherwise has
terms reasonably satisfactory to the Joint Arrangers (a “Permitted ARS
Borrowing”)), (e) the negotiation, execution and delivery of definitive
documentation with respect to the Senior Facilities on terms and conditions set
forth herein and otherwise in form and substance reasonably satisfactory to us
and our counsel, (f) your compliance with the terms of this Commitment Letter
and the Fee Letter, and (g) the other conditions set forth in Exhibits A and B
hereto. The terms of the definitive documentation for the Senior Facilities
shall be in a form such that they do not materially impair the initial funding
of the Senior Facilities on the Closing Date if the conditions set forth in the
preceding sentence are satisfied.
Commitment Letter

4



--------------------------------------------------------------------------------



 



7. Indemnification; Expenses.
     You agree (a) to indemnify and hold harmless each Commitment Party and its
officers, directors, employees, agents, advisors, controlling persons, members
and successors and assigns (each, an “Indemnified Person”) from and against any
and all losses, claims, damages, liabilities and expenses, joint or several, to
which any such Indemnified Person may become subject arising out of or in
connection with this Commitment Letter, the Fee Letter, the Transactions, the
Senior Facilities or any related transaction or any claim, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any such Indemnified Person is a party thereto (and regardless of
whether such matter is initiated by a third party or by the Borrower, the
Company or any of their respective shareholders or affiliates), and to reimburse
each such Indemnified Person upon demand for any reasonable legal or other
expenses incurred in connection with investigating or defending any of the
foregoing, provided that the foregoing indemnity will not, as to any Indemnified
Person, apply to losses, claims, damages, liabilities or related expenses to the
extent they are found in a final, non-appealable judgment of a court of
competent jurisdiction to have resulted primarily from the willful misconduct or
gross negligence of such Indemnified Person, and (b) to reimburse each
Commitment Party from time to time, upon presentation of a summary statement,
for all reasonable out-of-pocket expenses (including but not limited to expenses
of such Commitment Party’s due diligence investigation, consultants’ fees,
syndication expenses, travel expenses and fees, disbursements and other charges
of counsel), in each case, incurred in connection with the Senior Facilities and
the preparation, negotiation and enforcement of this Commitment Letter, the Fee
Letter, the definitive documentation for the Senior Facilities and any ancillary
documents and security arrangements in connection therewith. Notwithstanding any
other provision of this Commitment Letter, no Indemnified Person shall be liable
for any indirect, special, punitive or consequential damages in connection with
its activities related to the Senior Facilities.
8. Sharing Information; Absence of Fiduciary Relationship; Affiliate Activities.
     You acknowledge that each Commitment Party may be providing debt financing,
equity capital or other services (including financial advisory services) to
other companies in respect of which you may have conflicting interests regarding
the transactions described herein or otherwise. We will not furnish confidential
information obtained from you by virtue of the transactions contemplated by this
Commitment Letter or our other relationships with you to other companies. You
also acknowledge that we do not have any obligation to use in connection with
the transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained by us from other companies.
     You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and any Commitment Party is intended to be or has been
created in respect of any of the transactions contemplated by this Commitment
Letter, irrespective of whether any Commitment Party has advised or is advising
you on other matters, (b) the Commitment Parties, on the one hand, and you, on
the other hand, have an arms-length business relationship that does not directly
or indirectly give rise to, nor do you rely on, any fiduciary duty on the part
of any Commitment Party, (c) you are capable of evaluating and understanding,
and you understand and accept, the terms, risks and conditions of the
transactions contemplated by this Commitment Letter, (d) you have been advised
that each Commitment Party is engaged in a broad range of transactions that may
involve interests that differ from your interests and that no Commitment Party
has any obligation to disclose such interests and transactions to you by virtue
of any fiduciary, advisory or agency relationship, and (e) you waive, to the
fullest extent permitted by law, any claims you may have against any Commitment
Party for breach of fiduciary duty or
Commitment Letter

5



--------------------------------------------------------------------------------



 



alleged breach of fiduciary duty and agree that no Commitment Party shall have
any liability (whether direct or indirect) to you in respect of such a fiduciary
duty claim or to any person asserting a fiduciary duty claim on behalf of or in
right of you, including your stockholders, employees or creditors. Additionally,
you acknowledge and agree that the Commitment Parties are not advising you as to
any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. You shall consult with your own advisors concerning such matters
and shall be responsible for making your own independent investigation and
appraisal of the transactions contemplated hereby, and no Commitment Party shall
have any responsibility or liability to you with respect thereto. Any review by
any Commitment Party of the Borrower, the Company, the Transactions, the other
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of such Commitment Party and shall not
be on behalf of you or any of your affiliates.
     You further acknowledge that each Commitment Party is a full service
securities firm engaged in securities trading and brokerage activities as well
as providing investment banking and other financial services. In the ordinary
course of business, each Commitment Party may provide investment banking and
other financial services to, and/or acquire, hold or sell, for its own accounts
and the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, you, the Company
and other companies with which you or the Company may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by any Commitment Party or any of its customers, all rights in respect of
such securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.
9. Assignments; Amendments; Governing Law, Etc.
     This Commitment Letter shall not be assignable by you without the prior
written consent of the Joint Arrangers (and any attempted assignment without
such consent shall be null and void), is intended to be solely for the benefit
of the parties hereto (and Indemnified Persons), and is not intended to confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto (and Indemnified Persons). Each Commitment Party may assign its
commitment hereunder to one or more prospective Lenders with the prior written
consent of CS Securities (which consent shall not be unreasonably withheld or
delayed), whereupon such Commitment Party shall be released from the portion of
its commitment hereunder so assigned. Any and all obligations of, and services
to be provided by, any Commitment Party hereunder (including, without
limitation, such Commitment Party’s commitment) may be performed and any and all
rights of such Commitment Party hereunder may be exercised by or through any of
its respective affiliates or branches. This Commitment Letter may not be amended
or any provision hereof waived or modified except by an instrument in writing
signed by the Joint Arrangers and you. This Commitment Letter may be executed in
any number of counterparts, each of which shall be an original and all of which,
when taken together, shall constitute one agreement. Delivery of an executed
counterpart of a signature page of this Commitment Letter by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof. Section headings used herein are for convenience of reference only, are
not part of this Commitment Letter and are not to affect the construction of, or
to be taken into consideration in interpreting, this Commitment Letter. You
acknowledge that information and documents relating to the Senior Facilities may
be transmitted through SyndTrak, Intralinks, the internet, e-mail, or similar
electronic transmission systems, and that the Commitment Parties shall not be
liable for any damages arising from the unauthorized use by others of
information or documents transmitted in such manner. Each Commitment Party may
place advertisements in financial and other newspapers and periodicals or on a
home page or similar place for dissemination of information
Commitment Letter

6



--------------------------------------------------------------------------------



 



on the Internet or worldwide web as it may choose, and circulate similar
promotional materials, after the closing of the Transactions in the form of a
“tombstone” or otherwise describing the names of you and your affiliates (or any
of them), and the amount, type and closing date of such Transactions, all at
such Commitment Party’s expense. This Commitment Letter and the Fee Letter
supersede all prior understandings, whether written or oral, between us with
respect to the Senior Facilities. THIS COMMITMENT LETTER SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
10. Jurisdiction.
     Each of the parties hereto hereby irrevocably and unconditionally
(a) submits, for itself and its property, to the exclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Commitment Letter, the Fee Letter
or the transactions contemplated hereby or thereby, and agrees that all claims
in respect of any such action or proceeding may be heard and determined only in
such New York State court or, to the extent permitted by law, in such Federal
court, (b) waives, to the fullest extent it may legally and effectively do so,
any objection which it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Commitment Letter,
the Fee Letter or the transactions contemplated hereby or thereby in any New
York State court or in any such Federal court, (c) waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court, and (d) agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Service of any process, summons, notice or document by
registered mail addressed to you at the address above shall be effective service
of process against you for any suit, action or proceeding brought in any such
court.
11. Waiver of Jury Trial.
     EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.
12. Confidentiality.
     This Commitment Letter is delivered to you on the understanding that
neither this Commitment Letter nor the Fee Letter nor any of their terms or
substance, nor the activities of any Commitment Party pursuant hereto, shall be
disclosed, directly or indirectly, to any other person except (a) to your
officers, directors, employees, attorneys, accountants and advisors on a
confidential and need-to-know basis or (b) as required by applicable law or
compulsory legal process (in which case you agree, to the extent legally
permitted to do so, to inform us promptly thereof prior to such disclosure);
provided that, after your acceptance of this Commitment Letter and the Fee
Letter, you may disclose this Commitment Letter and the contents hereof (but not
the Fee Letter or the contents thereof) (i) to the Company and its officers,
directors, employees, attorneys, accountants and advisors on a confidential and
need-to-know basis, (ii) to rating agencies in connection with the Transactions,
and (iii) in filings with the Securities and Exchange Commission and other
applicable regulatory authorities and stock exchanges, to the extent you
Commitment Letter

7



--------------------------------------------------------------------------------



 



reasonably determine that such disclosure is required by law; provided further
that, following your acceptance of this Commitment Letter and the Fee Letter,
you may disclose the Fee Letter, redacted in a manner satisfactory to the Joint
Arrangers, to the Company and its officers, directors, employees, attorneys,
accountants and advisors on a confidential “need to know” basis; provided
further that, unless otherwise instructed in writing by either Joint Arranger,
you may disclose drafts of this Commitment Letter and the contents hereof (but
not the Fee Letter or the contents thereof) to the Company and its officers,
directors, employees, attorneys, accountants and advisors on a confidential and
need-to-know basis.
     Notwithstanding anything herein to the contrary, any party to this
Commitment Letter (and any employee, representative or other agent of such
party) may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of the transactions contemplated by this
Commitment Letter and the Fee Letter and all materials of any kind (including
opinions or other tax analyses) that are provided to it relating to such tax
treatment and tax structure, except that (i) tax treatment and tax structure
shall not include the identity of any existing or future party (or any affiliate
of such party) to this Commitment Letter or the Fee Letter, and (ii) no party
shall disclose any information relating to such tax treatment and tax structure
to the extent nondisclosure is reasonably necessary in order to comply with
applicable securities laws. For this purpose, the tax treatment of the
transactions contemplated by this Commitment Letter and the Fee Letter is the
purported or claimed U.S. Federal income tax treatment of such transactions and
the tax structure of such transactions is any fact that may be relevant to
understanding the purported or claimed U.S. Federal income tax treatment of such
transactions.
13. Surviving Provisions.
     The compensation, reimbursement, indemnification, confidentiality,
syndication, jurisdiction, governing law and waiver of jury trial provisions
contained herein and in the Fee Letter shall remain in full force and effect
regardless of whether definitive financing documentation shall be executed and
delivered and (other than in the case of the syndication provisions)
notwithstanding the termination of this Commitment Letter or any Commitment
Party’s commitment hereunder and our agreements to perform the services
described herein.
14. PATRIOT Act Notification.
     Each Commitment Party hereby notifies you that, pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “PATRIOT Act”), such Commitment Party and each Lender
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name, address, tax identification
number and other information regarding the Borrower that will allow such
Commitment Party or such Lender to identify the Borrower in accordance with the
PATRIOT Act. This notice is given in accordance with the requirements of the
PATRIOT Act and is effective as to each Commitment Party and each Lender. You
hereby acknowledge and agree that each Commitment Party shall be permitted to
share any or all such information with the Lenders.
15. Acceptance and Termination.
     If the foregoing correctly sets forth our agreement with you, please
indicate your acceptance of the terms of this Commitment Letter and of the Fee
Letter by returning to us executed counterparts hereof and of the Fee Letter not
later than 12:00 (noon), New York City time, on November 24, 2008. Each
Commitment Party’s offer hereunder, and its agreements to
Commitment Letter

8



--------------------------------------------------------------------------------



 



perform the services described herein, will expire automatically and without
further action or notice and without further obligation to you at such time in
the event that the Joint Arrangers have not received such executed counterparts
in accordance with the immediately preceding sentence. This Commitment Letter
will become a binding commitment on each Commitment Party only after it has been
duly executed and delivered by you in accordance with the first sentence of this
Section 15. In the event that the Closing Date does not occur on or before 5:00
p.m., New York City time, on the earliest to occur of (x) the date of the
closing of the Tender Offer, (y) the public announcement of the abandonment of
the Acquisition or acceptance of an alternative proposal or, in the event a
Merger Agreement is entered into, the termination of the Merger Agreement or (z)
February 15, 2009, then this Commitment Letter and each Commitment Party’s
commitment hereunder, and our agreements to perform the services described
herein, shall automatically terminate without further action or notice and
without further obligation to you unless the Commitment Parties shall, in their
discretion, agree to an extension.
[Remainder of this page intentionally left blank]
Commitment Letter

9



--------------------------------------------------------------------------------



 



     We are pleased to have been given the opportunity to assist you in
connection with the financing for the Acquisition.

            Very truly yours,

CREDIT SUISSE SECURITIES (USA) LLC
      By   /s/ Jeffrey Cohen       Name:   Jeffrey Cohen       Title:   Managing
Director       CREDIT SUISSE, CAYMAN ISLANDS BRANCH
      By   /s/ John D. Toronto       Name:   John D. Toronto       Title:  
Director             By   /s/ Shaheen Malik       Name:   Shaheen Malik      
Title:   Associate       WACHOVIA CAPITAL MARKETS, LLC
      By   /s/ David Gillespie       Name:   David Gillespie       Title:  
Managing Director       WACHOVIA BANK, NATIONAL ASSOCIATION
      By   /s/ David Gillespie       Name:   David Gillespie       Title:  
Managing Director    

Commitment Letter

10



--------------------------------------------------------------------------------



 



              Accepted and agreed to as of
the date first above written:        
 
            KING PHARMACEUTICALS, INC.        
 
           
By
  /s/ Brian A. Markison        
 
           
 
  Name: Brian A. Markison        
 
  Title: Chairman, President and Chief Executive Officer        

Commitment Letter

11



--------------------------------------------------------------------------------



 



CONFIDENTIAL
EXHIBIT A
PROJECT ALBERT
$775,000,000 Senior Secured Credit Facilities
Summary of Principal Terms and Conditions

         
Borrower:
      King Pharmaceuticals, Inc., a Tennessee corporation (the “Borrower”).
 
       
Transactions:
      The Borrower intends to acquire (the “Acquisition”) all the equity
interests of a company previously identified to the Joint Arrangers (as defined
below) as “Albert” (the “Company”). The Acquisition will be effected through a
two-step transaction pursuant to which the Borrower or a newly formed,
wholly-owned Delaware subsidiary of the Borrower (“Merger Sub”) will commence a
cash tender offer (the “Tender Offer”) for all of the issued and outstanding
shares of capital stock of the Company not owned directly or indirectly by the
Borrower at the time of the commencement of the Tender Offer, followed as
promptly as practicable after the consummation of the Tender Offer by a merger
(the “Second-Step Merger”) of Merger Sub with and into the Company, with the
Company surviving as a wholly owned subsidiary of the Borrower and all shares
not tendered in the Tender Offer, subject to dissenters’ rights, being cashed
out in the Second-Step Merger. In connection with the Acquisition, (a) equity
holders of the Company shall receive cash consideration not to exceed an amount
to be agreed among the Joint Arrangers and the Borrower, (b) the Borrower will
obtain the senior secured credit facilities described below under the caption
“Senior Facilities”, and (c) fees and expenses incurred in connection with the
foregoing in an aggregate amount not to exceed an amount to be agreed among the
Joint Arrangers and the Borrower (the “Transaction Costs”) will be paid. The
transactions described in this paragraph are collectively referred to herein as
the “Transactions”.
 
       
Agent:
      Credit Suisse, acting through one or more of its branches or affiliates
(“CS”), will act as sole administrative agent and collateral agent
(collectively, in such capacities, the “Agent”) for a syndicate of banks,
financial institutions and other institutional lenders reasonably acceptable to
you (together with CS, the “Lenders”), and will perform the duties customarily
associated with such roles.
 
       
Joint Bookrunners and Joint Arrangers:
      Credit Suisse Securities (USA) LLC and Wachovia Capital Markets, LLC will
act as joint bookrunners and joint arrangers for the Senior Facilities described

Senior Facilities Term Sheet

A-1



--------------------------------------------------------------------------------



 



         
 
      below (collectively, in such capacities, the “Joint Arrangers”), and will
perform the duties customarily associated with such roles. Credit Suisse will
have “left” placement in any and all marketing materials or other documentation
used in connection with the Senior Facilities.
 
       
Syndication Agent:
      Wachovia Capital Markets, LLC will act as syndication agent for the Senior
Facilities described below (in such capacity, the "Syndication Agent”).
 
       
Documentation Agent:
      At the option of the Joint Arrangers, one or more financial institutions
identified by the Joint Arrangers and acceptable to the Borrower (in such
capacity, the “Documentation Agent”).
 
       
Senior Facilities:
  (A)   A senior secured term loan facility in an aggregate principal amount of
up to $125,000,000 (the “Term Loan A Facility”).
 
       
 
  (B)   A senior secured term loan facility in an aggregate principal amount of
up to $500,000,000 (the “Term Loan B Facility” and, together with the Term Loan
A Facility, the “Term Facilities”).
 
       
 
      To the extent the Borrower is able to access its auction rate securities
(“ARS”) (whether through a Permitted ARS Borrowing, redemption of such ARS by
the issuer thereof, repurchase of such ARS by the seller thereof, sale of such
ARS by the Borrower or otherwise (each of the foregoing an “ARS Liquidation”))
on or prior to the Closing Date, the size of the Term Facilities shall be
reduced in an amount equal to the net cash proceeds thereof so accessed;
provided that in the event that the Revolving Facility is reduced to
$100,000,000 upon failure to satisfy the Ratings Condition as provided below,
such reduction of the Term Facilities shall only be required from and to the
extent that the net cash proceeds of all such ARS Liquidations exceed
$50,000,000 (the allocation of such reduction between the Term Facilities to be
determined by the Joint Arrangers in consultation with the Borrower).

Senior Facilities Term Sheet

A-2



--------------------------------------------------------------------------------



 



         
 
  (C)   A senior secured revolving credit facility in an aggregate principal
amount of up to $150,000,000 (the “Revolving Facility” and, together with the
Term Facilities, the “Senior Facilities”), of which up to an aggregate amount to
be agreed upon will be available through a subfacility in the form of letters of
credit; provided that if the Ratings Condition (as defined below) is not
satisfied, the amount of the Revolving Facility shall be reduced to
$100,000,000.
 
       
 
      In connection with the Revolving Facility, CS (in such capacity, the
“Swingline Lender”) will make available to the Borrower a swingline facility
under which the Borrower may make short-term borrowings of up to an aggregate
amount to be agreed upon. Except for purposes of calculating the Commitment Fee
described in Annex I hereto, any such swingline borrowings will reduce
availability under the Revolving Facility on a dollar-for-dollar basis. Each
Lender under the Revolving Facility shall, promptly upon request by the
Swingline Lender, fund to the Swingline Lender its pro rata share of any
swingline borrowings.
 
       
Purpose:
  (A)   The proceeds of the Term Facilities will be used by the Borrower solely
as follows: (a) to pay part of the share consideration payable upon consummation
of the Tender Offer and the merger consideration payable upon consummation of
the Second-Step Merger (the share and merger consideration, the “Acquisition
Consideration”), (b) to refinance certain existing indebtedness of the Borrower
and its subsidiaries and the Company and its subsidiaries outstanding as of the
Closing Date (the “Existing Debt”) and (c) to pay the Transaction Costs.
 
       
 
  (B)   The proceeds of loans under the Revolving Facility will be used by the
Borrower solely from time to time for general corporate purposes (including the
payment of Acquisition Consideration).
 
       
 
  (C)   Letters of credit will be used solely to support payment obligations
incurred in the ordinary course of business by the Borrower and its
subsidiaries.
 
       
Availability:
  (A)   The Term Facilities shall be available in not more than 3 drawings at
any time commencing on the Closing Date and ending on the earlier of (i) the
date that is 120 days after the Closing Date and (ii) the consummation of the
Second-Step Merger.
 
       
 
      Amounts borrowed under the Term Facilities that are repaid or prepaid may
not be reborrowed.

Senior Facilities Term Sheet

A-3



--------------------------------------------------------------------------------



 



         
 
  (B)   Loans under the Revolving Facility may be made on the Closing Date to
fund any Acquisition Consideration and to fund up-front fees or original issue
discount as expressly contemplated by the Fee Letter. Letters of credit may be
issued on the Closing Date in order to backstop or replace letters of credit
outstanding on the Closing Date under the facilities no longer available to the
Borrower and its subsidiaries as of the Closing Date or, in lieu thereof, loans
under the Revolving Facility may be made on the Closing Date up to an amount to
be agreed to cash collateralize such outstanding letters of credit. After the
Closing Date, loans under the Revolving Facility will be available at any time
prior to the final maturity of the Revolving Facility, in minimum principal
amounts and upon notice to be agreed upon. Amounts repaid under the Revolving
Facility may be reborrowed.
 
       
Original Issue Discount:
  (A)   Term Loan A Facility
 
       
 
      If, on the Closing Date, the Borrower has received a public corporate
credit rating of BB- or higher by S&P and a public corporate family rating of
Ba3 or higher by Moody’s (the “Ratings Condition”), the loans under the Term
Loan A Facility will be issued to the Lenders at a price of 98.0% of their
principal amount.

If, on the Closing Date, the Ratings Condition is not satisfied, the loans under
the Term Loan A Facility will be issued to the Lenders at a price of 97.5% of
their principal amount.
 
       
 
  (B)   Term Loan B Facility
 
       
 
      If, on the Closing Date, the Ratings Condition is satisfied, the loans
under the Term Loan B Facility will be issued to the Lenders at a price of 97.5%
of their principal amount.
 
       
 
      If, on the Closing Date, the Ratings Condition is not satisfied, the loans
under the Term Loan B Facility will be issued to the Lenders at a price of 97.0%
of their principal amount.

Senior Facilities Term Sheet

A-4



--------------------------------------------------------------------------------



 



         
 
  (C)   Revolving Facility
 
       
 
      If, on the Closing Date, the Ratings Condition is satisfied, an upfront
fee equal to 2.0% of the aggregate commitments under the Revolving Facility will
be payable by the Borrower on the Closing Date to the Lenders under the
Revolving Facility.
 
       
 
      If, on the Closing Date, the Ratings Condition is not satisfied, an
upfront fee equal to 2.5% of the aggregate commitments under the Revolving
Facility will be payable by the Borrower on the Closing Date to the Lenders
under the Revolving Facility.
 
       
 
  (D)   Generally
 
       
 
      Notwithstanding the above, (a) all calculations of interest and fees in
respect of the Senior Facilities will be calculated on the basis of their full
stated principal amount and (b) at the option of the Joint Arrangers, any
original issue discount may instead be effected in the form of additional
upfront fees payable to the applicable Lenders.
 
       
Interest Rates and Fees:
      As set forth on Annex I hereto.
 
       
Default Rate:
      The applicable interest rate plus 2.0% per annum.
 
       
Letters of Credit:
      Letters of credit under the Revolving Facility will be issued by CS or
another Lender acceptable to the Borrower and the Agent (the "Issuing Bank”).
Each letter of credit shall expire not later than the earlier of (a) 12 months
after its date of issuance and (b) the fifth business day prior to the final
maturity of the Revolving Facility; provided, however, that any letter of credit
may provide for renewal thereof for additional periods of up to 12 months (which
in no event shall extend beyond the date referred to in clause (b) above).
 
       
 
      Drawings under any letter of credit shall be reimbursed by the Borrower on
the same business day. To the extent that the Borrower does not reimburse the
Issuing Bank on the same business day, the Lenders under the Revolving Facility
shall be irrevocably obligated to reimburse the Issuing Bank pro rata based upon
their respective Revolving Facility commitments.
 
       
 
      The issuance of all letters of credit shall be subject to the customary
procedures of the Issuing Bank.

Senior Facilities Term Sheet

A-5



--------------------------------------------------------------------------------



 



         
Final Maturity and Amortization:
  (A)   Term Loan A Facility

The Term Loan A Facility will mature on the date that is five years after the
Closing Date, and will amortize in equal quarterly installments in an aggregate
annual amount equal to 7.5% of the original principal amount of the Term Loan A
Facility during the first year after the Closing Date, 7.5% of the original
principal amount of the Term Loan A Facility during the second year after the
Closing Date, 10% of the original principal amount of the Term Loan A Facility
during the third year after the Closing Date, 15% of the original principal
amount of the Term Loan A Facility during the fourth year after the Closing Date
and 60% of the original principal amount of the Term Loan A Facility during the
fifth year after the Closing Date.
 
       
 
  (B)   Term Loan B Facility
 
       
 
      The Term Loan B Facility will mature on the date that is six years after
the Closing Date, and will amortize in equal quarterly installments in an
aggregate annual amount equal to 1% of the original principal amount of the Term
Loan B Facility with the balance payable on the maturity date of the Term Loan B
Facility.
 
       
 
  (C)   Revolving Facility
 
       
 
      The Revolving Facility will mature and the commitments thereunder will
terminate on the date that is five years after the Closing Date.
 
       
 
  (D)   Generally
 
       
 
      Notwithstanding the foregoing, each of the Senior Facilities shall mature
and be payable in full on October 1, 2011 unless the Borrower’s 11/4%
convertible senior notes due April 1, 2026 (the “Borrower’s Convertible Notes”)
shall have been refinanced on terms reasonably satisfactory to the Agent on or
prior to such date.
 
       
Guarantees:
      All obligations of the Borrower under the Senior Facilities and under any
interest rate protection or other hedging arrangements entered into with the
Agent, any Joint Arranger, an entity that is a Lender at the time of such
transaction, or any affiliate of any of the foregoing (“Hedging Arrangements”)
will be unconditionally guaranteed (the “Guarantees”) by each existing and
subsequently acquired or organized domestic subsidiary of the Borrower (the
“Subsidiary Guarantors”); provided that the Company and its subsidiaries shall
not be required to become Guarantors prior to the consummation of the Second-

Senior Facilities Term Sheet

A-6



--------------------------------------------------------------------------------



 



         
 
      Step Merger.  
Security:
      The Senior Facilities, the Guarantees and any Hedging Arrangements will be
secured by substantially all assets of the Borrower and each Subsidiary
Guarantor, whether owned on the Closing Date or thereafter acquired
(collectively, the “Collateral”), including but not limited to: (a) a perfected
first-priority pledge of all the equity interests held by the Borrower or any
Subsidiary Guarantor (excluding, prior to the consummation of the Second-Step
Merger, the equity interests of the Company) (which pledge, in the case of any
foreign subsidiary, (i) shall be limited to 100% of the non-voting equity
interests (if any) and 66% of the voting equity interests of such foreign
subsidiary to the extent the pledge of any greater percentage would result in
adverse tax consequences to the Borrower and (ii) shall exclude any equity
interests in immaterial foreign subsidiaries) and (b) perfected first-priority
security interests in, and mortgages on, substantially all tangible and
intangible assets of the Borrower and each Subsidiary Guarantor (including but
not limited to accounts receivable, inventory, equipment, general intangibles,
investment property, intellectual property, real property, cash, deposit and
securities accounts, commercial tort claims, letter of credit rights,
intercompany notes and proceeds of the foregoing).
 
       
 
      All the above-described pledges, security interests and mortgages shall be
created on terms, and pursuant to documentation, reasonably satisfactory to the
Lenders (including, in the case of real property, by customary items such as
satisfactory title insurance and surveys), and none of the Collateral shall be
subject to any other liens, subject to customary and limited exceptions to be
agreed upon. Notwithstanding the foregoing, (i) in circumstances where the Agent
and the Borrower agree that the cost, burden or consequences of obtaining or
perfecting a security interest in any asset is excessive in relation to the
practical benefit afforded thereby, such asset shall be excluded from the
Collateral, (ii) (x) the Borrower and its subsidiaries (excluding the Company
and its subsidiaries) shall only be required to provide liens on real property,
deposit accounts and letter of credit rights (the “Specified Collateral”) within
a reasonable period of time (to be agreed) following the Closing Date; provided
that it shall use commercially reasonable efforts to provide a lien on such
Specified Collateral on or prior to such date and (y) the

Senior Facilities Term Sheet

A-7



--------------------------------------------------------------------------------



 



         
 
      Company and its subsidiaries shall only be obligated to provide liens on
Specified Collateral within a reasonable period of time (to be agreed upon)
following the Second-Step Merger; provided that it shall have used commercially
reasonable efforts to provide a lien on such Specified Collateral on or prior to
such date and (iii) ARS shall not constitute part of the Collateral to the
extent subject to a Permitted ARS Borrowing (and shall be automatically released
from the Collateral in the event of any consummation of a Permitted ARS
Borrowing post-closing).
 
       
Mandatory Prepayments:
      Loans under the Senior Facilities shall be prepaid with (a) 50% of Excess
Cash Flow (to be defined), subject to a leveraged-based step-down to be agreed,
(b) 100% of the net cash proceeds of all asset sales or other dispositions of
property by the Borrower and its subsidiaries (including proceeds from the sale
of stock of any subsidiary of the Borrower and insurance and condemnation
proceeds but excluding certain sales of margin stock) (subject to exceptions and
reinvestment provisions to be agreed upon), (c) 100% of the net cash proceeds of
issuances, offerings or placements of debt obligations of the Borrower and its
subsidiaries (subject to exceptions to be agreed upon), (d) 100% of the net cash
proceeds of any ARS Liquidation received after the Closing Date; provided that
in the event that Revolving Facility is reduced to $100,000,000 upon a failure
to satisfy the Ratings Condition as provided above, such prepayment shall only
be required from and to the extent that the net cash proceeds from all ARS
Liquidations exceed $50,000,000 in the aggregate, (e) 50% of the net cash
proceeds of issuances of equity securities of the Borrower and its subsidiaries
(subject to exceptions to be agreed upon), and (f) 100% of any purchase price
adjustment following consummation of the Acquisition.
 
       
 
      Notwithstanding the foregoing, each Lender under the Term Facilities shall
have the right to reject its pro rata share of any mandatory prepayments
described above. Any remaining amounts may be retained by the Borrower.
 
       
 
      The above-described mandatory prepayments shall be applied pro rata to the
remaining amortization payments under the Term Facilities. When there are no
longer outstanding loans under the Term Facilities, mandatory prepayments will
be applied first, to prepay outstanding loans under the Revolving Facility and
second, to cash collateralize outstanding letters of

Senior Facilities Term Sheet

A-8



--------------------------------------------------------------------------------



 



         
 
      credit, in each case, with no corresponding permanent reduction of
commitments under the Revolving Facility.
 
       
Voluntary Prepayments and Reductions in Commitments:
      Voluntary reductions of the unutilized portion of the commitments under
the Senior Facilities and prepayments of borrowings thereunder will be permitted
at any time, in minimum principal amounts to be agreed upon, without premium or
penalty, subject to reimbursement of the Lenders’ redeployment costs in the case
of a prepayment of Adjusted LIBOR borrowings other than on the last day of the
relevant interest period. All voluntary prepayments of the Term Facilities will
be applied pro rata to the remaining amortization payments under the Term
Facilities.
 
       
Representations and Warranties:
      To be reasonably specified by the Agent, including, without limitation,
corporate status; legal, valid and binding documentation; no consents; accuracy
of financial statements, confidential information memorandum and other
information; no material adverse change; absence of undisclosed liabilities,
litigation and investigations; no violation of agreements or instruments;
compliance with laws (including PATRIOT Act, OFAC rules and regulations, ERISA,
margin regulations, environmental laws and laws applicable to sanctioned
persons); payment of taxes; ownership of properties; inapplicability of the
Investment Company Act; solvency; effectiveness of governmental approvals; labor
matters; environmental and other regulatory matters; validity, priority and
perfection of security interests in the Collateral; and treatment as senior debt
under all subordinated debt (if any) and as sole designated senior debt
thereunder.
 
       
Conditions Precedent to Initial Borrowing:
      Delivery of satisfactory legal opinions, corporate documents and officers’
and public officials’ certifications; first-priority perfected security
interests in the Collateral (free and clear of all liens, subject to customary
and limited exceptions to be agreed upon); receipt of customary lien and
judgment searches (except with respect to the Company and its subsidiaries);
execution of the Guarantees, which shall be in full force and effect; evidence
of authority; payment of fees and expenses; and obtaining of customary insurance
(together with customary insurance certificates).
 
       
 
      The initial borrowing under the Senior Facilities will also be subject to
the conditions precedent set forth in Exhibit B to the Commitment Letter.

Senior Facilities Term Sheet

A-9



--------------------------------------------------------------------------------



 



         
Conditions Precedent to all Borrowings:
      Delivery of notice, accuracy of representations and warranties and absence
of defaults; provided that the material adverse change representation made on
the Closing Date shall be consistent with the no material adverse change
conditions precedent set forth in paragraph 6 of the Commitment Letter; and
provided further that any borrowing under the Term Facilities occurring after
the initial borrowing for the purpose of consummating the Second-Step Merger
shall only be subject to (i) the delivery of notice, (ii) the additional
conditions set forth below and (iii) the conditions set forth in paragraph B of
Exhibit B to the Commitment Letter.
 
       
 
      In addition, it shall be a condition to any borrowing hereunder occurring
upon or prior to the consummation of the Second-Step Merger that, prior to or
simultaneously with such borrowing, the Borrower shall have paid Acquisition
Consideration from cash and cash equivalents on hand and not from the proceeds
of the Senior Facilities or other indebtedness in an amount not less than the
greater of (x) $1,000,000,000 (the “Minimum Borrower Cash Consideration”) and
(y) the amount necessary to purchase equity interests in the Company sufficient
to satisfy the Minimum Acceptance Condition (as defined in Exhibit B to the
Commitment Letter).
 
       
Affirmative Covenants:
      To be reasonably specified by the Agent (to be applicable to the Borrower
and its subsidiaries), including, without limitation, maintenance of corporate
existence and rights; performance of obligations; delivery of consolidated and
consolidating financial statements and other information, including information
required under the PATRIOT Act and audit and management letters; delivery of
notices of default, litigation, ERISA events and material adverse change;
maintenance of properties in good working order; maintenance of satisfactory
insurance; use of commercially reasonable efforts to maintain a public corporate
credit rating from Standard & Poor’s Ratings Service (“S&P”) and a public
corporate family rating from Moody’s Investors Service, Inc. (“Moody’s”), in
each case with respect to the Borrower, and a rating of the Senior Facilities by
each of S&P and Moody’s; compliance with laws (including OFAC rules and
regulations); inspection of books and properties; hedging arrangements
satisfactory to the Agent; further assurances; payment of taxes; and,
consummation as promptly as practicable following

Senior Facilities Term Sheet

A-10



--------------------------------------------------------------------------------



 



         
 
      the Closing Date, of the Second-Step Merger.
 
       
Negative Covenants:
      To be reasonably specified by the Agent (to be applicable to the Borrower
and its subsidiaries), including, without limitation, limitations on dividends
on, and redemptions and repurchases of, equity interests and other restricted
payments; limitations on prepayments, redemptions and repurchases of debt (other
than loans under the Senior Facilities); limitations on liens (other than liens
on margin stock to the extent necessary to comply with margin regulations) and
sale-leaseback transactions; limitations on loans and investments; limitations
on debt, guarantees and hedging arrangements (other than Permitted ARS
Borrowings); limitations on mergers, acquisitions and asset sales (which will
permit sales of margin stock for fair value and for cash, so long as the
proceeds thereof are invested by the Borrower in cash or cash equivalents);
limitations on transactions with affiliates; limitations on changes in business
conducted by the Borrower and its subsidiaries; limitations on restrictions on
ability of subsidiaries to pay dividends or make distributions; limitations on
amendments of debt and other material agreements; and limitations on capital
expenditures.
 
       
Selected Financial
Covenants:
      Usual for facilities and transactions of this type (with financial
definitions, levels and measurement periods to be agreed upon), including,
without limitation: (a) maximum ratios of Total Debt to EBITDA; and (b) minimum
interest coverage ratios.
 
       
Events of Default:
      To be reasonably specified by the Agent relating to the Borrower and its
subsidiaries (subject, where appropriate, to thresholds and grace periods to be
agreed upon), including, without limitation, nonpayment of principal, interest
or other amounts; violation of covenants; incorrectness of representations and
warranties in any material respect; cross default and cross acceleration;
bankruptcy; material judgments; ERISA events; actual or asserted invalidity of
guarantees or security documents; and Change of Control (to be defined). For the
avoidance of doubt, except in the case of a Negotiated Transaction, any change
of control defaults arising under any indebtedness of the Company or any
subsidiary of the Company as a direct result of the consummation of the Tender
Offer shall not constitute a default or event of default under the Senior
Facilities until the expiration of a cure period to be agreed.  
Voting:
      Amendments and waivers of the definitive credit

Senior Facilities Term Sheet

A-11



--------------------------------------------------------------------------------



 



         
 
      documentation will require the approval of Lenders holding more than 50%
of the aggregate amount of the loans and commitments under the Senior Facilities
(with certain amendments and waivers also requiring class votes), except that
the consent of each Lender shall be required with respect to, among other
things, (a) increases in the commitment of such Lender, (b) reductions of
principal, interest or fees payable to such Lender, (c) extensions of final
maturity or scheduled amortization of the loans or commitments of such Lender
and (d) releases of all or substantially all of the value of the Guarantees, or
all or substantially all of the Collateral.
 
       
Cost and Yield Protection:
      Usual for facilities and transactions of this type, including customary
tax gross-up provisions.
 
       
Assignments and Participations:
      The Lenders will be permitted to assign (a) loans and commitments under
the Term Facilities without the consent of the Borrower; provided that the Agent
shall use its commercially reasonable efforts to provide notice of any such
assignment to the Borrower and (b) loans and commitments under the Revolving
Facility with the consent of the Borrower, the Swingline Lender and the Issuing
Bank, in each case not to be unreasonably withheld or delayed; provided that
such consent of the Borrower shall not be required (i) if such assignment is
made to another Lender or an affiliate or approved fund of a Lender, (ii) during
the primary syndication of the loans and commitments under the Senior Facilities
to persons identified by the Agent or any Joint Arranger to the Borrower on or
prior to the Closing Date or (iii) after the occurrence and during the
continuance of an event of default. All assignments will also require the
consent of the Agent, not to be unreasonably withheld or delayed. Each
assignment will be in an amount of an integral multiple of $1,000,000.
Assignments will be by novation and will not be required to be pro rata between
the Senior Facilities.
 
       
 
      The Lenders will be permitted to sell participations in loans and
commitments without restriction. Voting rights of participants shall be limited
to matters in respect of (a) increases in commitments of such participant,
(b) reductions of principal, interest or fees payable to such participant,
(c) extensions of final maturity or scheduled amortization of the loans or
commitments in which such participant participates and (d) releases of all or
substantially all of the value of the Guarantees, or all or substantially all of
the Collateral.

Senior Facilities Term Sheet

A-12



--------------------------------------------------------------------------------



 



         
Expenses and Indemnification:
      The Borrower will indemnify the Joint Arrangers, the Agent, the
Syndication Agent, the Documentation Agent, the Lenders, the Issuing Bank, the
Swingline Lender, their respective affiliates, successors and assigns and the
officers, directors, employees, agents, advisors, controlling persons and
members of each of the foregoing (each, an “Indemnified Person”) and hold them
harmless from and against all costs, expenses (including reasonable fees,
disbursements and other charges of counsel) and liabilities of such Indemnified
Person arising out of or relating to any claim or any litigation or other
proceeding (regardless of whether such Indemnified Person is a party thereto and
regardless of whether such matter is initiated by a third party or by the
Borrower, the Company or any of their respective shareholders or affiliates)
that relates to the Transactions, including the financing contemplated hereby,
the Acquisition or any transactions in connection therewith, provided that no
Indemnified Person will be indemnified for any cost, expense or liability to the
extent determined in the final, non-appealable judgment of a court of competent
jurisdiction to have resulted primarily from its gross negligence or willful
misconduct. In addition, all out-of-pocket expenses (including, without
limitation, fees, disbursements and other charges of counsel) of the Joint
Arrangers, the Agent, the Syndication Agent, the Documentation Agent, the
Issuing Bank, the Swingline Lender and the Lenders for enforcement costs and
documentary taxes associated with the Senior Facilities will be paid by the
Borrower.
 
       
Governing Law and Forum:
      New York.
 
       
Counsel to the Agent and the Lead Arrangers:
      Davis Polk & Wardwell.

Senior Facilities Term Sheet

A-13



--------------------------------------------------------------------------------



 



ANNEX I

     
Interest Rates:
  If, on the Closing Date, the Ratings Condition is satisfied, the interest
rates under the Senior Facilities will be as follows:
 
   
 
  Revolving Facility and Term Loan A Facility
 
   
 
  At the option of the Borrower, (i) 4.00% plus the greater of (A) Adjusted
LIBOR and (B) 3.00% or (ii) 3.00% plus the greater of (A) ABR and (B) 4.00%.
 
   
 
  Term Loan B Facility
 
   
 
  At the option of the Borrower, (i) 4.50% plus the greater of (A) Adjusted
LIBOR and (B) 3.00% or (ii) 3.50% plus the greater of (A) ABR and (B) 4.00%.
 
   
 
  If, on the Closing Date, the Ratings Condition is not satisfied, the interest
rates under the Senior Facilities will be as follows:
 
   
 
  Revolving Facility and Term Loan A Facility
 
   
 
  At the option of the Borrower, (i) 4.25% plus the greater of (A) Adjusted
LIBOR and (B) 3.00% or (ii) 3.25% plus the greater of (A) ABR and (B) 4.00%.
 
   
 
  Term Loan B Facility
 
   
 
  At the option of the Borrower, (i) 4.75% plus the greater of (A) Adjusted
LIBOR and (B) 3.00% or (ii) 3.75% plus the greater of (A) ABR and (B) 4.00%.
 
   
 
  The Borrower may elect interest periods of 1, 2, 3, 6 or (if available to all
lenders) 9 months for Adjusted LIBOR borrowings.
 
   
 
  Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days (or 365 or 366 days, as the case may be, in the case of ABR
loans based on the Prime Rate) and interest shall be payable at the end of each
interest period and, in any event, at least every three months.
 
   
 
  ABR is the Alternate Base Rate, which is the higher of CS’s Prime Rate and the
Federal Funds Effective Rate plus 1/2 of 1.0%.
 
   
 
  Adjusted LIBOR will at all times include statutory reserves.
 
   
Letter of Credit Fees:
  A per annum fee equal to the spread over Adjusted LIBOR under the Revolving
Facility will accrue on the

Senior Facilities Term Sheet

Annex I-1

 



--------------------------------------------------------------------------------



 



2

     
 
  aggregate face amount of outstanding letters of credit under the Revolving
Facility, payable in arrears at the end of each quarter and upon the termination
of the Revolving Facility, in each case for the actual number of days elapsed
over a 360-day year. Such fees shall be distributed to the Lenders participating
in the Revolving Facility pro rata in accordance with the amount of each such
Lender’s Revolving Facility commitment. In addition, the Borrower shall pay to
the Issuing Bank, for its own account, (a) a fronting fee equal to a percentage
per annum to be agreed upon of the aggregate face amount of outstanding letters
of credit, payable in arrears at the end of each quarter and upon the
termination of the Revolving Facility, calculated based upon the actual number
of days elapsed over a 360-day year, and (b) customary issuance and
administration fees.
 
   
Commitment Fees:
  0.50% per annum on the undrawn portion of the commitments in respect of the
Revolving Facility, payable quarterly in arrears after the Closing Date and upon
the termination of the commitments, calculated based on the number of days
elapsed in a 360-day year.
 
   
Delayed Draw Commitment Fee:
  With respect to any Term Facility, a rate per annum equal to the interest rate
margin applicable to loans made under such Term Facility, on the undrawn portion
of the commitments under such Term Facility, payable quarterly in arrears after
the Closing Date and upon termination of the commitments under the applicable
Term Facility, calculated based on the number of days elapsed in a 360-day year.

Senior Facilities Term Sheet

Annex I-2

 



--------------------------------------------------------------------------------



 



EXHIBIT B
PROJECT ALBERT
$775,000,000 Senior Secured Credit Facilities
Summary of Additional Conditions Precedent1
     A. Conditions to Closing and Initial Borrowing: The initial borrowing under
the Senior Facilities shall be subject to the following additional conditions
precedent (the date of such initial borrowing, the “Closing Date”):
     1. (a) the definitive documents to be filed with the Securities and
Exchange Commission with respect to the commencement of the Tender Offer shall
have been provided to the Joint Arrangers prior to the commencement of the
Tender Offer (or, in the case of any amendments, supplements or other
modifications that are subsequently filed, prior to the filing thereof), and the
terms and conditions thereof and documentation relating thereto (the “Tender
Offer Documentation”) shall be in form and substance reasonably satisfactory to
the Joint Arrangers (it being understood that the Tender Offer Documentation
dated September 12, 2008, as extended on October 13, 2008, as amended to reflect
the changes thereto set forth in the Final Draft Merger Agreement (defined
below), is in form and substance satisfactory to the Joint Arrangers) and shall
be in full force and effect, (b) the Tender Offer Documentation shall not have
been altered, amended or otherwise changed or supplemented, in each case in any
respect that could reasonably be expected to be materially adverse to the rights
or interests of the Agent or the Lenders or the ability of the Joint Arrangers
to syndicate the Senior Facilities, and no condition thereto shall have been
waived, altered, amended or otherwise changed or supplemented, in each case
without the prior written consent of the Joint Arrangers (such consent not to be
unreasonably withheld or delayed), (c) all material aspects of the Tender Offer
shall have been consummated in accordance with applicable laws and the
description thereof in the Tender Offer Documentation, (d) the offer price in
the Tender Offer shall not exceed an amount to be mutually agreed upon by the
Joint Arrangers and the Borrower, and (e) Merger Sub shall have accepted for
payment, pursuant to the Tender Offer, a number of shares of common stock of the
Company (i) equal to at least a majority of the total number of shares of common
stock of the Company and (ii) representing at least a majority of the combined
voting power of all equity securities of the Company, in each case on a fully
diluted basis (the “Minimum Acceptance Condition”).
     2. All shareholder rights plans, “poison pill” or any similar plans or
charter or by-law provisions and all anti-takeover or similar statutes,
including Section 203 of the Delaware General Corporations Law, are or will be
invalid or inapplicable to the acquisition of shares pursuant to the Acquisition
and to the Borrower, the Company, Merger Sub and their affiliates.
     3. All amounts due or outstanding in respect of the Existing Debt shall
have been (or substantially simultaneously with the closing under the Senior
Facilities shall be) paid in full, all commitments (if any) in respect thereof
terminated and all guarantees (if any) therefor and security (if any) thereof
discharged and released. After giving effect to the Transactions and the other
transactions contemplated hereby, the Borrower and its subsidiaries shall have
outstanding no indebtedness or preferred stock other than (a) the loans and
other extensions of credit under the Senior Facilities, (b) the Borrower’s
Convertible Notes; (c) any Permitted ARS Borrowing, (d) other than in the case
of a Negotiated Transaction, prior to the Second-Step Merger,
 

1   All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this Exhibit B is attached, including
Exhibit A thereto.

Senior Facilities Term Sheet

B-1



--------------------------------------------------------------------------------



 



indebtedness of the Company and its subsidiaries and (e) other limited
indebtedness to be agreed upon.
     4. The Joint Arrangers shall have received (a) U.S. GAAP audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower and the Company for the 2005, 2006 and
2007 fiscal years (and, to the extent available, the related unaudited
consolidating financial statements) and (b) U.S. GAAP unaudited consolidated and
(to the extent available) consolidating balance sheets and related statements of
income, stockholders’ equity and cash flows of (i) the Borrower and, with
respect to a Negotiated Transaction or, to the extent available, the Company,
for each subsequent fiscal quarter ended 30 days before the Closing Date and
(ii) the Borrower and, with respect to a Negotiated Transaction, or, to the
extent available, the Company, for each fiscal month after the most recent
fiscal quarter for which financial statements were received by the Joint
Arrangers as described above and ended 30 days before the Closing Date, which
financial statements shall not be materially inconsistent with the financial
statements or forecasts previously provided to the Joint Arrangers (it being
agreed that the financial statements provided to the Joint Arrangers prior to
the date of the Commitment Letter are not materially inconsistent with the
financial statements or forecasts previously provided to the Joint Arrangers).
There shall not have been any material change to the capital stock of the
Borrower or the Company outstanding as of the date hereof.
     5. The Joint Arrangers shall have received a pro forma consolidated balance
sheet and related pro forma consolidated statements of income and cash flows of
the Borrower as of and for the twelve-month period ending on the last day of the
four-fiscal quarter period ended at least 30 days before the Closing Date,
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such other financial statements), which financial
statements shall not be materially inconsistent with the forecasts previously
provided to the Joint Arrangers (it being agreed that the pro forma financial
statements provided to the Joint Arrangers prior to the date of the Commitment
Letter are not materially inconsistent with the forecasts previously provided to
the Joint Arrangers).
     6. The Joint Arrangers shall be satisfied, in their reasonable judgment,
that the Borrower’s consolidated EBITDA (to be defined to exclude “milestone
payments”) for the four-fiscal quarter period ended at least 30 days prior to
the Closing Date (excluding EBITDA of the Company and its subsidiaries) shall
not be less than $500,000,000.
     7. The Agent shall have received a certificate from the chief financial
officer of the Borrower certifying that the Borrower and its subsidiaries, on a
consolidated basis after giving effect to the Transactions and the other
transactions contemplated hereby, are solvent.
     8. All requisite governmental authorities and third parties shall have
approved or consented to the Transactions and the other transactions
contemplated hereby to the extent required (except to the extent such approvals
or consents are not material to the Transaction or the other transactions
contemplated hereby), all applicable appeal periods shall have expired and there
shall be no litigation, governmental, administrative or judicial action, actual
or threatened, that could reasonably be expected to restrain, prevent or impose
materially burdensome conditions on the Transactions or the other transactions
contemplated hereby. Without limiting the foregoing, the waiting periods under
the Hart-Scott-Rodino Antitrust Improvement Act 1976 (as amended, the “HSR Act”)
shall have expired or have been terminated.
Senior Facilities Term Sheet

B-2



--------------------------------------------------------------------------------



 



     9. The Borrower shall have received a public corporate credit rating of B+
or higher by S&P and a public corporate family rating of B1 or higher by
Moody’s, in each case after giving effect to the Transactions.
     10. The Joint Arrangers shall have received, at least five business days
prior to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.
     B. Conditions to Subsequent Borrowings for Second-Step Merger. The
borrowing under the Term Facilities in connection with the consummation of any
Second-Step Merger shall be subject to the following conditions precedent:
     1. After giving effect to the Second-Step Merger, the Company and its
subsidiaries shall have outstanding no indebtedness or preferred stock other
than limited indebtedness to be agreed upon (including indebtedness contemplated
by the next sentence). Except as provided under “Security” in Exhibit A to the
Commitment Letter, (a) the Company and its domestic subsidiaries that are
required to become Guarantors shall have executed and delivered customary new or
joinder documentation with respect to the definitive documentation for the
Senior Facilities, including collateral documents and (b) the Lenders shall have
received (x) additional legal opinions, in form and substance similar to those
delivered with respect to the initial borrowing, with respect to such additional
Guarantors and collateral and (y) customary lien and judgment searches with
respect to the Company and its subsidiaries.
     2. All requisite governmental authorities and third parties shall have
approved or consented to the Transactions and the other transactions
contemplated hereby to the extent required (except to the extent such approvals
or consents are not material to the Transaction or the other transactions
contemplated hereby), all applicable appeal periods shall have expired and there
shall be no litigation, governmental, administrative or judicial action, actual
or threatened, that could reasonably be expected to restrain, prevent or impose
materially burdensome conditions on the Transactions or the other transactions
contemplated hereby. Without limiting the foregoing, the waiting periods under
the HSR Act shall have expired or been terminated.
     3. The terms and conditions of the Merger Agreement (if any), and
documentation relating thereto, shall be in form and substance reasonably
satisfactory to the Joint Arrangers (it being understood that the final draft
Merger Agreement and Disclosure Schedule dated November 23 , 2008 delivered to
the Joint Lead Arrangers on or prior to the date of the Commitment Letter (the
“Final Draft Merger Agreement”) is in form and substance satisfactory to the
Joint Arrangers); and shall be in full force and effect. The Merger Agreement
(if any) shall not have been altered, amended or otherwise changed or
supplemented, in each case in any respect that could reasonably be expected to
be materially adverse to the rights or interests of the Agent or the Lenders or
the ability of the Joint Arrangers to syndicate the Senior Facilities, and no
condition thereto shall have been waived, altered, amended or otherwise changed
or supplemented, in each case without the prior written consent of the Joint
Arrangers (such consent not to be unreasonably withheld or delayed). The
Second-Step Merger shall be consummated simultaneously with such borrowing under
the Senior Facilities in accordance with applicable laws and on terms described
in the Merger Agreement (if any).
     4. All accrued fees and expenses of the Agent, the Joint Arrangers and the
Lenders shall have been paid.
Senior Facilities Term Sheet

B-3



--------------------------------------------------------------------------------



 



     5. No uncured payment default or bankruptcy default under any of the
definitive documentation for the Senior Facilities shall exist, and the
representation and warranties related to the Borrower’s and its material
subsidiaries’ existence and good standing, noncontravention, enforceability,
compliance with margin stock rules and the Investment Company Act of 1940 shall
be correct.
Senior Facilities Term Sheet

B-4